Citation Nr: 0900356	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.  

2.  Entitlement to service connection for low back 
disability.  

3.  Entitlement to an increased rating for right distal 
radius status post osteotomy, currently rated 10 percent 
disabling.  

4.  Entitlement to an increased rating for right tibial spine 
fracture, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to August 
1973.  The veteran also had subsequent periods of reserve 
duty from October 1978 to December 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A Notice of 
Disagreement was received in March 2005, a Statement of the 
Case was issued in April 2006, and a Substantive Appeal was 
received in June 2006.  The veteran testified at a hearing 
before the RO in August 2008.


FINDINGS OF FACT

1.  A cervical spine disability was not manifested during 
active service, or for many years thereafter.

2.  The veteran is not shown to have a low back disability.  

3.  The veteran's right distal radius status post osteotomy 
is not manifested by nonunion of the radius; limitation of 
pronation with motion lost beyond the last quarter of arc, so 
the hand does not approach full pronation; or loss of 
supination or pronation due to bone fusion, with the hand 
fixed near the middle of the arc or moderate pronation.  

4.  The veteran's right tibial spine fracture is not 
manifested by malunion of the tibia and fibula with moderate 
disability.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  The criteria for a rating in excess of 10 percent for 
right distal radius status post osteotomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5212-5213 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for right tibial spine fracture have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in August 2004.  While this notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection or increased 
rating be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection and increased rating, the veteran is not 
prejudiced by the failure to provide him that further 
information.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  In June 2008, the veteran was provided with 
the notice required by Vazquez-Flores.

Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The claimant has been provided 
the opportunity to submit evidence and argument.  The claims 
were subsequently readjudicated in an October 2008 
Supplemental Statement of the Case.  Thus, VA has satisfied 
its duty to notify the appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains several 
reports of VA examinations.  The examination reports obtained 
are fully adequate and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
have prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the duty to notify and duty to assist 
have been satisfied.  For all the foregoing reasons, the 
Board will proceed to the merits of the veteran's appeal.  

Service Connection Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(21)(24), (West 
2002); 38 C.F.R. § 3.6(a) (2008).  Active military, naval, or 
air service also includes any period of inactive duty 
training (INACDUTRA) duty in which the individual concerned 
was disabled from injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  ACDUTRA includes full time duty 
performed by members of the National Guard of any state or 
the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty 
other than full time duty performed by a member of the 
Reserves or the National Guard of any state.  38 C.F.R. 
§ 3.6(d) (2008).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Cervical Spine Disability

The veteran contends that he has a cervical spine disability 
from motorcycle accidents during his reserve service.

Army National Guard treatment records dated in November 1988 
reflect that the veteran complained of pain in the left neck 
since June 1988.  On physical examination, the neck had full 
range of motion but was painful.  X-rays were normal.  
Service personnel records dated in March 1989 reflect that 
the veteran was involved in a motorcycle accident in June 
1988 and received blunt trauma to the chest, abdomen and left 
upper and lower extremities.  This was considered to be in 
the line of duty.  Service personnel records dated in May 
1990 reflect that the veteran was involved in another 
motorcycle accident in January 1990 and received multiple 
body traumas.  This also was considered to be in the line of 
duty.  

A May 1992 medical record notes that the veteran's cervical 
spine had full range of motion with discomfort and that x-
rays were within normal limits. 

The veteran underwent a VA examination in November 1992.  
Following physical examination, the veteran was assessed with 
straightening suggestive of regional muscle spasm.  It was 
noted that the veteran had a history of two motorcycle 
accidents in 1988 and in 1990.  Both accidents resulted in 
multiple body traumas.

The veteran underwent another VA examination in April 1994.  
He reported limited cervical range of motion with pain and 
inability to do sudden head rotations due to dizziness.  This 
report noted that the 1990 motorcycle accident resulted in 
cervical trauma.  The veteran also indicated that he thought 
he had fractured his clavicle during the accident on active 
duty in 1988.

Upon physical examination, the veteran had limited range of 
motion in all planes with tenderness and indurated muscle 
tone at the paravertebral muscles of the cervical spine.  The 
examiner diagnosed cervical myositis and degenerative joint 
disease.  

VA medical records dated in October 1995, February 1996, and 
February 1998 show findings of cervical myositis.

Private medical records from Dr. P.F.M.C. dated in February 
1999 reflect that the veteran was assessed with straightening 
of the curvature which can be secondary to muscle spasms.  
There were small antero-inferior spurs at C3 and C5.  The 
intervertebral disc spaces were well preserved.  

VA medical records dated in April 2002 and February 2004 show 
findings of cervical spondylosis and discogenic disease.   A 
November 2004 VA medical record shows complaints of neck pain 
radiating to the left arm.

The veteran underwent another VA examination in May 2005.  
The examiner indicated that he reviewed the claims file and 
noted that the veteran was involved in two motor vehicle 
accidents in 1988 and 1990.  The veteran reported that the 
1990 motorcycle accident caused cervical pain, which affected 
him in an almost daily fashion.  He stated that the pain was 
located at the paravertebral muscles at the cervical area.  
He reported shocklike and stabbing pain usually lasting from 
2 to 4 hours per day.  He stated that periods of flare-up 
with cervical pain had a severity of 9/10 and affected him 3 
to 4 times per month with a duration of 3 to 4 hours.  

Following physical examination, the examiner diagnosed 
cervical degenerative joint disease-spondylosis.  The 
examiner opined that the cervical condition was less likely 
as not caused by or a result of the veteran's motor vehicle 
accident in 1990 during his reserves service.  The examiner 
reasoned that degenerative joint disease and discogenic 
disease were age related and not related to any specific 
trauma.  The examiner further noted that x-rays done in 1992 
did not show any evidence of spondylosis or discogenic 
disease.

Despite the veteran's contentions otherwise, there is no 
persuasive medical evidence to support a finding that his 
cervical spine disability is etiologically related to service 
or any incident therein.  Service personnel records reflect 
that the veteran was involved in motorcycle accidents in 1988 
and 1990 which were found to be in the line of duty as part 
of inactive duty for training.  Moreover, service treatment 
records reflect that the veteran complained of pain in the 
left neck in 1988.  However, objective evaluation of the neck 
during service and until 1992 was normal and more 
significantly, the May 2005 medical examiner opined that it 
is less likely than not that the veteran's cervical spine 
disability was a result of any specific trauma but rather was 
age related.  This opinion was given based on review of the 
claims file.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

The Board has considered the veteran's own lay statements to 
the effect that his cervical spine disability is causally 
related to his active service; however, it is noted that the 
veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, while the veteran's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's cervical spine disability and 
his service.  

Thus, service connection for cervical spine disability is not 
warranted.  

Low Back Disability

The veteran contends in the RO hearing that he injured his 
back from a parachuting accident in 1975 or 1976.  Service 
treatment records document no complaints of or treatment for 
a low back disability.  

The veteran underwent a VA examination in May 2005.  
Following physical examination of the thoracolumbar spine, 
the examiner diagnosed no low back disability.  

The veteran's service medical records contain no mention of 
findings relating to the disability at issue.  Moreover, 
based on the objective findings in the May 2005 VA 
examination, there is no current diagnosis of low back 
disability.  The veteran has otherwise not identified or 
submitted any medical evidence which reflects current low 
back disability.  As such, in the absence of proof of a 
present disability, there can be no valid claim of service 
connection.  See Brammer, supra.  As there is no evidence of 
a current disability, it is unnecessary for the Board to 
reach the question of etiology of the claimed low back 
disability.  

While acknowledging the veteran's belief that he has a low 
back disability due to service, it is well established that 
as a layperson, the veteran is not considered capable of 
opining as to the nature or etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Increased Rating Criteria 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Right Distal Radius

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right distal radius status 
post osteotomy warrants a higher disability rating.  A March 
1996 RO decision granted service connection for right distal 
radius status post osteotomy and assigned a 10 percent 
disability rating from June 15, 1992 under Diagnostic Code 
5213-5212.  

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side; nonunion of the radius in the upper half 
is rated 20 percent disabling for the major side and 20 
percent for the minor side; nonunion of the radius in the 
lower half, with false movement, without loss of bone 
substance or deformity is rated 30 percent disabling for the 
major side and 20 percent for the minor side; nonunion of the 
radius in the lower half, with false movement, with loss of 
bone substance (1 inch (2.5centimeters) or more) and marked 
deformity is rated 40 percent disabling for the major side 
and 30 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from 0 degrees to 80 degrees.  Normal forearm 
pronation is from 0 degrees to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I.  Diagnostic Code 5213 provides that 
supination of the forearm limited to 30 degrees or less is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side.  Limitation of pronation with motion lost 
beyond the last quarter of arc, so the hand does not approach 
full pronation, is rated 20 percent disabling for the major 
side and 20 percent for the minor side; limitation of 
pronation with motion lost beyond the middle of arc is rated 
30 percent disabling for the major side and 20 percent for 
the minor side.  Loss of supination or pronation due to bone 
fusion, with the hand fixed near the middle of the arc or 
moderate pronation, is rated 20 percent disabling for the 
major side and 20 percent for the minor side; loss of 
supination or pronation due to bone fusion, with the hand 
fixed in full pronation, is rated 30 percent disabling for 
the major side and 20 percent for the minor side; and loss of 
supination or pronation due to bone fusion, with the hand 
fixed in supination or hyperpronation, is rated 40 percent 
disabling for the major side and 30 percent for the minor 
side.  38 C.F.R. § 4.71a. 

The veteran underwent a VA examination in May 2005.  He 
reported being left-handed.  He stated that he was in 
motorcycle accidents in 1988 and 1990.  He reported severe 
limitation of motion in his right wrist.  He stated that pain 
affected him in an almost daily basis with a 7/10 of 
intensity, stiffness, fatigability, and lack of endurance for 
ambulation.  He reported that flare-ups did not result in 
additional limitation of motion.  

Upon physical examination, right forearm supination was from 
0 to 80 degrees, painful from 40 to 80 degrees with a 
functional loss of 5 degrees due to pain.  Right forearm 
pronation was from 0 to 80 degrees, painful from 40 to 80 
degrees, without any functional loss.  Wrist dorsiflexion in 
the right side was from 0 to 40 degrees, painful from 0 to 40 
degrees with a functional loss of 30 degrees due to pain and 
due to the osteotomy performed.  Right wrist palmar flexion 
was from 0 to 50 degrees, painful from 30 to 50 degrees, with 
a functional loss of 30 degrees due to pain.  Right wrist 
radial deviation was from 0 to 10 degrees, painful from 0 to 
10 degrees with a functional loss of 10 degrees due to pain.  
Right wrist ulnar deviation was from 0 to 25 degrees, painful 
from 10 to 25 degrees with a functional loss of 20 degrees 
secondary to pain.  The examiner diagnosed status post right 
radial fracture with open reduction and internal fixation 
with residual right wrist functional limitations and 
deformity.  

The veteran underwent another VA examination in May 2008.  He 
reported pain with an intensity of 7/10.  He denied any 
functional impairment due to flare-up.  

Upon physical examination, there was no shortening.  
Angulation in the right forearm was of 10 degrees radial.  
There was no malunion, non-union, loose motion, or false 
joint.  There was tenderness in the right forearm at dorsal 
aspect.  There was no ankylosis.  The veteran lacked 20 
degrees of dorsiflexion, palmar flexion, radial deviation, 
and ulnar deviation in the right wrist.  The examiner 
diagnosed right radial fracture with residual limited range 
of motion.  

There is no persuasive evidence of nonunion of the radius.  
For example, the May 2008 VA examiner noted that there was no 
nonunion.  Moreover, there is no evidence of limitation of 
pronation with motion lost beyond the last quarter of arc, so 
the hand does not approach full pronation.  The May 2005 VA 
examiner noted that right forearm pronation was from 0 to 80 
degrees, painful from 40 to 80 degrees, without any 
functional loss.  There also was no loss of supination or 
pronation due to bone fusion, with the hand fixed near the 
middle of the arc or moderate pronation.  The May 2008 VA 
examiner noted that there was no ankylosis.  

Thus, entitlement to an increased rating for right distal 
radius status post osteotomy is not warranted.  The Board has 
considered whether a higher evaluation was warranted for any 
period during the course of the claim, but finds that the 
evidence has not supported a higher evaluation at any point.  
Hart, supra.  The veteran may always advance a claim for an 
increased rating should the severity of his right distal 
radius status post osteotomy disability increase in the 
future.  

Right Tibial Spine Fracture

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right tibial spine fracture 
of left leg warrants a higher disability rating.  A March 
1996 RO decision granted service connection for right distal 
radius status post osteotomy and assigned a noncompensable 
disability rating from June 15, 1992 under Diagnostic Code 
5262.  A June 2002 RO decision assigned a 10 percent 
disability rating from June 15, 1992.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  38 C.F.R. § 4.71a.

The veteran underwent a VA examination in May 2005.  As noted 
above, he reported motorcycle accidents in 1988 and 1990.  He 
stated that pain affected him on an almost daily basis with a 
7/10 intensity, stiffness, fatigability, and lack of 
endurance for ambulation.  He reported that flare-ups did not 
result in additional limitation of motion.  

Upon physical examination, there was tenderness upon 
palpation in the left leg specifically at the left tibial 
area but not in the knee joint.  Repetitive flexion and 
extension of the left leg while in sitting position against 
some resistance elicited some pain in the tibial area without 
any evidence of lack of endurance, fatigue or weakness.  No 
functional loss was observed.  There was no evidence of 
edema, effusion, weakness or tenderness.  No ankylosis was 
present.  There was no leg length discrepancy from the 
anterior superior iliac spine to the medial malleolus.  The 
examiner diagnosed status post left tibial spine contusion 
with residual left leg pain.  

The veteran underwent another VA examination in May 2008.  
The veteran denied osteomyelitis.  He reported pain of an 
intensity of 7/10.  He denied swelling and inflammation.  
Flare-ups did not affect functional impairment.  

Upon physical examination, there was no shortening, malunion, 
nonunion, loose motion, or false joint.  There was tenderness 
in the left tibial bone at peripatellar area.  Gait was 
antalgic.  There was buckling in the left leg.  There was no 
ankylosis.  The veteran had weakness in the left quadriceps 
as well as atrophy when compared to the right one.  No 
limitation of motion was noted.  There were no constitutional 
signs of bone disease.  The examiner diagnosed left tibial 
fracture with residual buckling.  

There is no persuasive evidence of malunion of the tibia and 
fibula with moderate knee disability.  For example, the May 
2008 VA examiner noted that there was no malunion.  Moreover, 
although buckling in the left leg and some atrophy in the 
quadriceps was noted, there was no ankylosis or 
constitutional signs of bone disease.  

Thus, entitlement to an increased rating for right tibial 
spine fracture is not warranted.  The Board has considered 
whether a higher evaluation was warranted for any period 
during the course of the claim, but finds that the evidence 
has not supported a higher evaluation at any point.  Hart, 
supra.  The veteran may always advance a claim for an 
increased rating should the severity of his right tibial 
spine fracture increase in the future.

When evaluating musculoskeletal disabilities on the basis of 
limitation of motion, functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is to be considered in the determination of 
the extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 
4.59 (2003); DeLuca, 8 Vet. App. at 204-07.  However, the 10 
percent ratings took into consideration the veteran's 
complaints of wrist and knee pain, thus, the Board finds that 
38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for 
higher ratings.  See DeLuca, 8 Vet. App. at 204-07.

The potential application of extraschedular ratings has also 
been considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disabilities have necessitated 
frequent periods of hospitalization or resulted in marked 
interference with employment.  The record shows that the 
veteran used to be a policeman but was retired and had not 
worked since the accident in 1990.  While the veteran's 
service-connected left leg and right wrist disability have 
shown to have a significant effect on the veteran's 
employment as a police officer, the disability ratings are 
meant to account for any impairment in occupation.  The 
veteran was granted Social Security Administration (SSA) 
benefits in 1992 for his service-connected disabilities.  
However, decisions of the SSA regarding disability benefits, 
while relevant, are not controlling with respect to VA 
determinations.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Adjudication of VA and Social Security claims is 
based on different laws and regulations.  The veteran's 
disabilities at issue do not present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of extraschedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to service connection for cervical spine 
disability is denied.  

Entitlement to service connection for low back disability is 
denied.  

Entitlement to an increased rating for right distal radius 
status post osteotomy, currently rated 10 percent disabling 
is denied.  

Entitlement to an increased rating for right tibial spine 
fracture, currently rated 10 percent disabling is denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


